                                                                                     FILED IN COURT
                 IN THE LINITED STATES DISTRICT COURT                                lRsHevtuuE, NC
            FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION                                          sEP    23 2020

                            DOCKET NO. 1 :20-CR-00049                               '*:f'l'#fT""'"-''Bl

LINITED STATES OF AMERICA
                                                    CONSBNT ORDER AND
              V.                                  JUDGMEI\T OF FORF'EITURE

NATHAN MICHAEL MCINMS


       WHEREAS, the defendant, NATHAN MICHAEL MCINMS, has entered
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(bX1) & (.X2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




     Case 1:20-cr-00049-MOC-WCM Document 19 Filed 09/23/20 Page 1 of 3
       WTIEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFIEREFORE, IT IS FIEREBY ORDERED TI{AT the following
property is forfeited to the United States:

          o   HP laptop computer, SN: CND537BR32;
          a   Samsung Galaxy        (SM-G930Y), IMEI: 257754077337179,
                                    57
              containing a Samsung EVO micro SD removable media card;
          o   Samsung Galaxy 57 (SM-G935P), IMIE: 859775073162483;
          a   Homemade DVD labeled "Cam Vids;" and
          o   Multiple homemade CD's and DVD's.

      The United States Marshal andlor other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. $
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in           the
property ffioy, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.




                                           2




     Case 1:20-cr-00049-MOC-WCM Document 19 Filed 09/23/20 Page 2 of 3
      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorizedto conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P. 32.2(cX2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P.32.2(bX4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




             BAIN-CREED
Assistant UniteQ States Attorney




NATHAN MICFIAEL MCINNIS
Defendant
                          ._)



                                       ---Jt
       LYN   STSON
Attorney for Defendant
                                           Signed:   5"gt1r- z4rro

                                                                 TCALF
                                           United States      istrate Judge
                                           Western Distri    of North Carolina




     Case 1:20-cr-00049-MOC-WCM Document 19 Filed 09/23/20 Page 3 of 3
